Proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of the New York State Department of Health, dated October 14, 1987, which, after a hearing, denied the petitioner’s request to expunge the record of a report of patient abuse and neglect, and directed that a civil penalty in the amount of $50 be assessed against her.
*569Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
There was substantial evidence adduced at the hearing to support the determination that the petitioner had committed an act of neglect and abuse as defined in 10 NYCRR 81.1 (a) and (c) by causing an elderly patient to be bruised when the petitioner physically forced the patient out of her room despite her objections and despite the fact that such actions violated the policy of the nursing home (see, Zucker v Axelrod, 139 AD2d 966; Matter of Alexander v Axelrod, 125 AD2d 665; People v Coe, 131 Misc 2d 807, affd 126 AD2d 436, affd 71 NY2d 852).
We have examined the petitioner’s remaining contention and find it to be without merit. Mollen, P. J., Spatt, Sullivan and Rosenblatt, JJ., concur.